Dillon, J.
Before adverting to the special objections to the trustee’s sale, it is important to ascertain the position of the defendant Judd, the present owner. For it might be that the plaintiff would be entitled to relief against Hill, and yet not be entitled to have the sale set aside as against J udd, the purchaser from Hill. At the time Judd purchased from Hill, the present bill was not pending. At the time the contract for the purchase was entered into between J udd and Hill, the former is not shown to have had any notice that the validity of Hill’s title was in any manner questioned. He paid down in cash, at the time of the purchase, the sum of $200, and entered into a contract, stringent in its provisions, in relation to the consummation of his purchase on the 20th day of December next ensuing.
On the 4th day of December, plaintiff’s attorney notified Judd that this suit was pending, and that Hill was not a bona fide purchaser of the premises, etc. But this was all. No indemnity was offered to Judd against the effect of a failure to comply with his contract previously entered into with Hill.
Accordingly, on the 20th of December, Judd, pursuant to his contract, paid Hill the $2,300, and gave his negotiable notes for the residue of the purchase-money.
*267We find no evidence in any manner impeaching the bona fides of the contract of purchase by Judd.
The objections made to the trustee’s sale must be viewed from Judd’s stand-point, and are decided with reference to his rights; but in thus saying, we are not to be understood as holding that those objections, or any of them, would have^een available to set aside the sale to Hill, had he still retained .the title.
The charge that the-trustee did not act honestly and with reasonable diligence in making the sale, is not supported by the testimony.
1. tbust-dbbd: price. It is objected that the premises were sold by the trustee foi; a grossly inadequate consideration, viz., for about one-third of their real value. If it be admitted that gross inadequacy of price alone would justify in any case the setting aside of a trustee’s sale, and that a sale for one-third of the value would constitute such gross inadequacy, still it would be against principle to grant relief upon this ground, where, as in this case, the original purchaser was a stranger to the transaction, and .the bill to question the sale is not filed until the premises have in good faith been bargained and sold to another.
2._sa]0 iu parcels. And we make the same answer to the objection that the trustee should, under the peculiar circumstances of this case, have sold the property en masse, and n0). ag pe ¿jq. jn parcels. Besides, it is not shown that the premises would have brought more if sold in a lump than if sold in parcels. The proof of prejudice from the mode of sale adopted, is not sufficiently established to justify relief upon this ground, even against the immediate purchaser at the sale.
3-_adjourn-mentTo the objection that the trustee should, in view of the small attendance at the sale, and the inadequate price bid, have' adjourned the sale, we *268answer tliat whatever effect it might have if the creditor had been the' purchaser, or combined with other circumstances, it comes too late when relief upon this ground is not sought until third parties, acting in good faith, have acquired rights.
4._notice of sale. It is' objected that the trustee’s sale is void, because of misstatements -in the trustee’s notice of sale. respecting the amount' due. This notice stated that «the whole amount mentioned in the trust-deed, with interest,■ was unpaid..” 'All,of the interest was not unpaid. It is claimed that this statement meant that the whole amount of interest from the date of the deed of trust was unpaid.
Such is not the necessary meaning, and there is no evidence that this statement was fraudulently made, or that it did or conld work any prejudice to the plaintiff. The objection is not available as a ground to set aside the sale of the property in the hands of the defendant, Judd.
A large amount of testimony was taken to establish that Mrs. Malony (widow of the grantor in the deed of trust), her brother Quigly, and Benton, agent of Hill, entered into a conspiracy to make a secret sale of the property in order to cut off or defeat the plaintiff’s lien.
In view of the positive and direct denials, under oath, of- all of these parties of the truth of this charge, .we cannot, notwithstanding the suspicions engendered by certain portions of the evidence, hold the charge to be established. The court unite in reaching this conclusion; and it would' serve no useful purpose to enter into a detailed ¿xamination of the testimony.
Affirmed.